Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is Hatton (US 20110312080), Hague (Hague, Controlling Crystallinity during Processing of Nanocrystalline Titania, J. Am. Chem. Soc., 1994, 77, 7, pg. 1957-1960), and Cozzoli (Cozzoli, Low-Temperature Synthesis of Soluble and Processable Organic-Capped Anatase TiO2 Nanorods, J. Am. Chem. Soc. 2003, 125, 47, pg. 14539-14548). Hatton teaches a method for making a templated structure, the method comprising: a sol-gel metal oxide precursor to form a dispersion of metal oxide nanoparticles ([0056], Fig. 5, [0059], [0025]); combining the metal oxide nanoparticles with templating particles to form a suspension ([0-009], [0015], [0025]); and evaporating a solvent from the suspension to form a compound product (Fig. 4, [0055], [0057]).  Hague teaches sol-gel synthesis of nanocrystalline titania powder wherein the collected precipitates before drying or calcining exhibit a varying degrees of crystallinity (II-III (1)). Hague teaches embodiments of crystalline cores with amorphous shells (Figure 4a and discussion thereof). While quaternary ammonium salts are known catalyst in the titania sol-gel art (Cozzoli i, abstract), the prior art does not teach or suggest a method as claimed including combining an onium compound with a sol-gel metal oxide precursor to form a reaction mixture with a molar ratio of the onium compound to the sol-gel metal oxide precursor of between about 0.3 and about 1.85 resulting in a dispersion of metal oxide nanocrystals containing a crystalline metal oxide core and amorphous metal oxide disposed thereon.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TABATHA L PENNY/Primary Examiner, Art Unit 1712